Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant’s amendment filed on 3/21/2022.  Claims 1, 3, 4 and 6-8 are amended.  Claim 2 is cancelled. Claims 1 and 3-9 are pending. 
Allowable Subject Matter
Claims 1 and 3-9 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s claimed invention is drawn to a process for a cryptographic key exchange. 

The examiner finds applicant’s claim amendment(s) for independent claims 1, 4, 6 and 7 submitted on 3/21/2022, to be patentable over the cited prior art of record. The examiner agrees with applicant’s remarks submitted on 3/21/2022, that neither of the cited reference(s), alone or in combination, discloses applicant’s amended claim feature(s) of, “… in the memory of the key exchange device i a secret key of the key exchange device i is stored, and the processing circuitry of the key exchange device i is configured to obtain shared secret information mkii using related information x, which is generated in a course of a key exchange, the secret key, and the shared secret information mkik,....…”, in conjunction with the other independent claim limitation element(s) of applicant’s independent claims. As such the examiner finds applicant’s claims to be allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Specification Objection (Title)
The examiner withdraws the objection to applicant’s specification in view of applicant’s newly amended title submitted on 3/21/2022.
Examiner’s Remarks – Claim Rejections - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendment(s) submitted on 3/21/2022.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zaverucha; Gregory Marc et al. (US Patent No. 9,172,529) and GEHRMANN C (DE-60310437).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN F WRIGHT/Examiner, Art Unit 2497